DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 9, 2021,      March 9, 2021 and January 21, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,824,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Campbell on December 3, 2021.
Claims 1-4, 6-11, 13-16 and 18 of the application have been amended as follows: 

1.  (Currently Amended) A controller for an energy plant including a loop formed by a plurality of devices, the controller comprising:
a processing circuit comprising a processor and memory storing instructions executed by the processor, the processing circuit configured to:
obtain load data indicating a produced thermal energy load produced by a supply device of the plurality of devices during a time period;
obtain a temperature of gas or liquid in the loop during the time period;
predict an induced thermal energy load at a consuming device of the plurality of devices during a non-steady state portion of the time period based on the produced thermal energy load during a steady state portion of the time period;
generate a model indicating a relationship between (i) the temperature of the gas or the liquid in the loop and (ii) a difference between the induced thermal energy load and the produced thermal energy load, based on the predicted induced load, the produced thermal energy load, and the temperature; and
operate the plurality of devices of the energy plant using the model to control the temperature of the gas or the liquid in the loop.
2.  (Currently Amended) The controller of claim 1, wherein:

during the non-steady state portion, and 
 during the steady state portion.
3.  (Currently Amended) The controller of claim [[2]] 1, wherein the processing circuit is configured to:
determine a thermal mass of the gas or the liquid in the loop based on the predicted induced load during the non-steady state portion; and
generate the model based on the thermal mass. 
4.  (Currently Amended) The controller of claim [[3]] 1, wherein the processing circuit is configured to:
obtain another temperature of the gas or the liquid in the loop during another time period after the time period; and
predict a deferred load in the loop during the other time period based on the other temperature and the thermal mass. 
6.  (Currently Amended) The controller of claim [[2]] 1, wherein the processing circuit is configured to:
filter one of the produced thermal energy load and the temperature of the gas or the liquid; and
predict the induced load during the non-steady state portion of the time period based on the filtered one of the produced thermal energy load and the temperature of the gas or the liquid.
7.  (Currently Amended) The controller of claim [[2]] 1, wherein the processing circuit is configured to:
assign thermal energy loads to the supply device and the consuming device to maintain the temperature within an allowable temperature range based on the model; and
operate the energy plant according to the assigned thermal energy loads.
8.  (Currently Amended) A method for an energy plant including a loop formed by a plurality of devices, the method comprising:
obtaining load data indicating a produced thermal energy load produced by a supply device of the plurality of devices during a time period;
obtaining a temperature of gas or liquid in the loop during the time period;
predicting an induced thermal energy load at a consuming device of the plurality of devices during a non-steady state portion of the time period based on the produced thermal energy load during a steady state portion of the time period;
generating a model indicating a relationship between (i) the temperature of the gas or the liquid in the loop and (ii) a difference between the induced thermal energy load and the produced thermal energy load, based on the predicted induced load, the produced thermal energy load, and the temperature; and
operating the plurality of devices of the energy plant using the model to control the temperature of the gas or the liquid in the loop.
9.  (Currently Amended) The method of claim 8, wherein:
during the non-steady state portion, and 
during the steady state portion.
10.  (Currently Amended) The method of claim [[9]] 8, further comprising:
determining a thermal mass of the gas or the liquid in the loop based on the predicted induced load during the non-steady state portion; and
generating the model based on the thermal mass. 
11.  (Currently Amended) The method of claim [[10]] 8, further comprising:
obtaining another temperature of the gas or the liquid in the loop during another time period after the time period; and
predicting a deferred load in the loop during the other time period based on the other temperature and the thermal mass. 

13.  (Currently Amended) The method of claim [[9]] 8, further comprising:
filtering one of the produced thermal energy load and the temperature of the gas or the liquid; and
predicting the induced load during the non-steady state portion of the time period based on the filtered one of the produced thermal energy load and the temperature of the gas or the liquid.
14.  (Currently Amended) The method of claim [[9]] 8, further comprising:
assigning thermal energy loads to the supply device and the consuming device to maintain the temperature within an allowable temperature range based on the model; and
operating the energy plant according to the assigned thermal energy loads.
15.  (Currently Amended) A non-transitory computer readable medium storing instructions for an energy plant including a loop formed by a plurality of devices, the instructions when executed by a processor cause the processor to:
obtain load data indicating a produced thermal energy load produced by a supply device of the plurality of devices during a time period;
obtain a temperature of gas or liquid in the loop during the time period;
predict an induced thermal energy load at a consuming device of the plurality of devices during a non-steady state portion of the time period based on the produced thermal energy load during a steady state portion of the time period;
generate a model indicating a relationship between (i) the temperature of the gas or the liquid in the loop and (ii) a difference between the induced thermal energy load and the produced thermal energy load, based on the predicted induced load, the produced thermal energy load, and the temperature; and
operate the plurality of devices of the energy plant using to the model to control the temperature of the gas or the liquid in the loop.
16.  (Currently Amended) The non-transitory computer readable medium of claim 15, wherein:

during the non-steady state portion, and 
during the steady state portion.
18.  (Currently Amended) The non-transitory computer readable medium of claim [[17]] 15, wherein the instructions when executed by the processor cause the processor to:
obtain another temperature of the gas or the liquid in the loop during another time period after the time period; and
predict a deferred load in the loop during the other time period based on the other temperature and the thermal mass. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In the cited art, Vitullo et al., U.S. Patent Application Publication No. 2017/0179716, Almeshaiei et al., "A Methodology for Electric Power Load Forecasting", and Henze et al., "Development of a Predictive Optimal Controller for Thermal Energy Storage", teach of methods which rely on load forecasting based on alternative schedules to manage energy resources within systems, irrespective of timed steady and non-steady [conditional] state parameters.
claims 1, 8 and 15, whereby parameters resulting from [induced] predictive modeling based on time allotted steady and non-steady state operational parameters, govern the assignment of thermal loads to system [e.g., supply side and consumption based] devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The balance of the references cited in the attached PTO Form-892 focus on controlling thermal loop operations and conditions based on active scheduling, forecasted operational conditions resulting from real-time and historical data, and determined system parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119